Opinion by
Mollison, J.
When the case was called for trial it was submitted without the introduction of any evidence in support of the allegations made in the petition. On the record presented the court was unable to find that entry at less value than that returned on final appraisement was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore denied.